Citation Nr: 0616244	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-27 196	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine

THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.

3. Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, S.J. and D.H. 
ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2002 and March 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine. 

The appellant had a hearing before the undersigned Acting 
Veterans Law Judge in March 2004.  The transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1. At the time of the veteran's death, service connection was 
in effect for partial paralysis of the left sciatic nerve, 
rated 40 percent; left thigh scars, muscle group XII, with 
retained foreign body, rated 30 percent; post-traumatic 
stress disorder (PTSD), rated 30 percent; right leg scars, 
muscle group XII, rated 10 percent; bilateral tinnitus, rated 
10 percent; and a left hand scar, muscle group X, rated zero; 
the combined rating was 80 percent and a totally disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) had been in effect since March 
4, 1998. 

2. According to the death certificate, the veteran died on 
July [redacted], 2002; the immediate cause of death was respiratory 
failure and aspiration pneumonia, and the underlying cause 
was surgical repair of abdominal aortic aneurysm. 

3. A service-connected disability did not cause or contribute 
to the cause of the veteran's death.

4. The TDIU rating was not in effect for ten years 
immediately prior to the date of the veteran's death.

5. The rating decisions in June 1991, July 1998, and May 
1999, concerning either service connection, the ratings of 
the disabilities, or effective dates, did not contain clear 
and unmistakable error in the context of whether the veteran 
was entitled to receive total disability compensation. 

6. Fault on VA's part in providing medical and surgical 
treatment, resulting in the veteran's death, or that the 
veteran's death was reasonably unforeseeable, is not shown. 


CONCLUSIONS OF LAW

1. A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.312 (2005).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.22(a), 
(b) (2005). 

3. The criteria for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.361 (2005).



VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information  and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
section 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The RO provided the appellant pre-adjudication VCAA notice to 
the August 2002 and the March 2003 rating decisions by 
letters in July 2002 and September 2002, respectively.  The 
appellant was notified of the evidence needed to substantiate 
the claims of service connection for cause of death, namely, 
evidence of the cause of death, specifically, the death 
certificate; evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the cause of death and the injury, 
disease, or event in service.  She was notified that she 
could submit a medical opinion regarding such a relationship 
from her own doctor or that VA may request a medical opinion.  
On the claim under 38 U.S.C.A. § 1318, the appellant was 
notified of the evidence needed to substantiate the claim, 
that is, that the veteran was continuously rated totally 
disabled due to service-connected disability for a period of 
at least 10 years immediately preceding the veteran's death.  
On the claim under 38 U.S.C.A. § 1151, the appellant was 
notified of the evidence needed to substantiate the claim, 
namely, that the veteran's death was the result of VA 
treatment due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the treatment, or evidence that death 
was not reasonably foreseeable.  In each letter she was asked 
to send additional evidence to support her claim.  The 
appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtaining private medical records on her 
behalf.

As for content of the VCAA notices, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini at 18 Vet. 
App. 112 (38 C.F.R. § 3.159 notice) and 
Mayfield v. Nicholson, 19 Vet. App. 103, 127 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. As no outstanding records have been 
identified, VA has no further the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  38 U.S.C.A. § 1310(a); 38 
C.F.R. § 3.312(a).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  To the extent that an aneurysm 
may be the result of an atherosclerotic process which is a 
form of arteriosclerosis, arteriosclerosis manifested to a 
compensable degree within one year after service discharge 
may be presumptively service-connected.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

The veteran's death certificate lists the immediate cause of 
death as respiratory failure and aspiration pneumonia and the 
underlying condition was a surgical repair of abdominal 
aortic aneurysm.  At autopsy, the veteran's death was 
attributed to aspiration pneumonia. 

At the time of the veteran's death, he was service connected 
for partial paralysis of the left sciatic nerve, left thigh 
scars, right leg scars, PTSD, bilateral tinnitus, and a left 
hand scar.  The veteran was also had been assigned a TDIU 
rating since March 4, 1998.  

The Board must consider whether service connection is 
warranted for the immediate cause of death, as well as, the 
underlying cause of death and whether any of the service-
connected disabilities caused or contributed to the cause of 
the veteran's death.

There is no evidence in the service medical records of 
pneumonia or of an abdominal aortic aneurysm.  VA records 
show that, after service during hospitalization in April 2002 
for repair of an abdominal aortic aneurysm, it was noted that 
the veteran had been followed for several years for an 
abdominal aortic aneurysm that had been found incidentally on 
a CT scan of the abdomen.  

The fatal pneumonia was documented during VA hospitalization 
in June 2002 for rehabilitation following surgical repair of 
an abdominal aortic aneurysm in April 2002.  During the 
rehabilitative hospitalization, the veteran experienced 
difficulty breathing after eating.  Aspiration pneumonia was 
clinically noted.  Two weeks later, the veteran developed a 
fatal respiratory arrest.  The diagnoses included aspiration 
pneumonia.  Aspiration pneumonia was confirmed as the cause 
of death by autopsy.  

On the evidence of record, there is no factual basis to 
relate either aspiration pneumonia or an abdominal aortic 
aneurysm to service.  And no factual basis to presumptively 
relate the aneurysm to service as it was not manifested until 
more than 50 years after service. 

Also there is no medical evidence that links the fatal 
disease processes, aspiration pneumonia and the underlying 
abdominal aortic aneurysm, to any of the service-connected 
disabilities, namely, partial paralysis of the left sciatic 
nerve, left thigh scars, right leg scars, PTSD, bilateral 
tinnitus, and a left hand scar. 

Also on the evidence of record, that is, VA records, the 
death certificate, and the autopsy report, there is no 
medical evidence that links any of the service-connected 
disabilities to the immediate cause of the veteran's death or 
as contributory cause to his death.  For this reason, the 
Board finds that a service-connected disability did not cause 
or contribute to the cause of the veteran's death.

Since there is no evidence that the fatal disease processes 
had onset in service or that an aneurysm was manifested 
within the first post-service, or that an adjudicated 
service-connected caused or contributed to the cause of the 
veteran's death, the preponderance of the evidence is against 
the claim that the veteran's death was related to service or 
to a service-connected disability.  38 U.S.C.A. § 5107(b). 

38 U.S.C.A. § 1318 

Since the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22 in the same manner as if the 
veteran's death were service-connected, if at the time of 
death, the veteran "was receiving", or "was entitled to 
receive", compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death. 

As to whether the veteran "was receiving" compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death, the record shows that the 
veteran was granted TDIU from March 4, 1998, and that he died 
in July 2002.  Since the veteran was not receiving a total 
disability rating for a period of at least ten years 
immediately preceding death, the appellant is not entitled to 
DIC benefits under the provision that the veteran in fact 
"was receiving" a total rating for at least 10 years 
immediately preceding his death.  38 C.F.R. § 3.22(a). 

As whether the veteran was "was entitled to receive", 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death, the term "was 
entitled to receive" means that at the time of death, the 
veteran had service -connected disability rated totally 
disabling by VA but was not receiving compensation because, 
as argued by the appellant, the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 
3.22(b).

The appellant claims that the veteran should have had a TDIU 
rating prior to 1992, and argues that the veteran did not 
receive compensation due solely to clear and unmistakable 
error regarding the disability evaluations for PTSD and 
partial paralysis of the left sciatic nerve.

There is a three-prong test to determine whether clear and 
unmistakable error (CUE) is present in a prior determination: 

(1) Either the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error must 
be "undebatable" and of the sort "which, 
had it not been made, would have manifestly 
changed the outcome at the time it was 
made," and (3) a determination that there 
was CUE must be based on the record and law 
that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 
6 Vet.App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

The Court has stated that clear and unmistakable error is the 
type of error which is "undebatable, so that it can be said 
that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, at 313-314.  Therefore, in order for the 
appellant's claim to succeed, it must be shown that either 
the facts or law compelled a substantially different 
conclusion.  Russell, at 313.

The record shows that the veteran had applied for 
compensation in April 1991, including a claim of service 
connection for PTSD and a claim for increase for a left 
sciatic nerve injury, and in March 1998 he filed claims for 
increase for PTSD and 
a left sciatic nerve injury, and in January 1999 for a total 
rating, which the RO adjudicated in rating decisions in June 
1991, July 1998, and May 1999, respectively. 

As for the June 1991 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, both 
effective from April 9, 1991, the date of receipt of the 
claim for service connection, and denied a rating higher than 
10 percent for the left sciatic nerve injury.  Since service 
connection was granted for PTSD and service connection had 
already been established for the left sciatic nerve injury by 
rating decision in August 1945, there is no factual or legal 
basis for clear and unmistakable error in the June 1991 
rating decision, concerning any issue of service connection.  

As for the effective date of service connection and the 10 
percent rating for PTSD, under 38 C.F.R. § 3.400, the 
effective date for service connection is either the day 
following separation from active service or the date 
entitlement arose if a claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
claim or date entitlement arose, whichever is later.  
Since the claim of service connection for PTSD was received 
in April 1991, more than one year following the veteran's 
separation from service in 1945, the effective date for 
service connection is either the date of receipt of claim, 
April 9, 1991, or the date entitlement arose, whichever is 
later.  In this case, the RO assigned the date of receipt of 
the claim for service connection, April 9, 1991, and by 
operation of law an earlier date can not be assigned under 
38 C.F.R. § 3.400.  And the effective date of the 10 percent 
rating for PTSD can not be earlier than the effective date of 
the grant of service connection for PTSD, that is, earlier 
than April 9, 1991.  Also, there was no informal claim of 
service connection for PTSD, that is, a communication 
indicating intent to apply for service connection, prior to 
April 9, 1991, under 38 C.F.R. § 3.155. As the RO denied the 
claim for increase for the left sciatic nerve injury in the 
June 1991 rating decision, there was no decision on the 
effective date. 
Based on the evidence of record and the law, existing in 
1991, there is no factual or legal basis for clear and 
unmistakable error in the June 1991 rating decision, 
concerning the effective dates for service connection and the 
rating of PTSD or the effective date for the claim for 
increase for the left sciatic nerve injury. 

The remaining question is whether there was clear and 
unmistakable error in the rating of PTSD or in the rating for 
the left sciatic nerve injury. 

As for rating PTSD, on VA examination in May 1991, the 
examiner described the veteran as sociable and as having a 
good relationship with his spouse.  According to the 
examiner, the veteran displayed little, if any, 
symptomatology of PTSD, resulting in minimal social and 
occupational impairment, and moderate social and occupational 
impairment due to major depression, which was not a 
service-connected disability.  

In 1991, the criteria for rating PTSD at level warranting 
unemployability were the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and there was severe impairment in the ability to 
obtain or retain employment, equating to a 70 percent rating 
under 38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1991).  
The criteria for a schedular 100 percent rating for PTSD were 
virtual isolation in the community, profound retreat from 
mature behavior, or demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 
(1991).  

The findings in the report of VA examination in May 1991, 
considering all the symptomatology, were no more than 
moderate in the degree of social and occupational impairment, 
and did not approximate or equate to the criteria for a 
rating consistent with either unemployability or a 100 
percent schedular rating.  The examiner noted that the 
veteran retired at age 62 (1985) with an excellent work 
history.  

Based on the evidence of record and the law, existing in 
1991, there is no factual or legal basis for clear and 
unmistakable error in the June 1991 rating decision, rating 
PTSD less than either 70 percent or 100 percent disabling. 

As for rating the left sciatic nerve injury, on VA 
examination in May 1991, the pertinent findings were a four 
inch swath of moderately reduced sensation extending from the 
proximal left lateral thigh to the distal left lateral lower 
leg.  There was no obvious muscle atrophy, but the strength 
of the left foot dorsiflexor was mildly reduced, and there 
was some weakness in the left dorsiflexor.  There was no 
obvious foot drop.  The tendon reflex was 0 to 1+.  There was 
no obvious limp. The diagnosis was partial paralysis, left 
sciatic nerve.  

In 1991, the criteria for rating a sciatic nerve injury fell 
under 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8520.  
Under Diagnostic Code 8520, the criteria for a 10 percent 
rating were mild incomplete paralysis; moderate incomplete 
paralysis was 20 percent disabling; moderately severe 
incomplete paralysis was 40 percent disabling; severe 
incomplete paralysis with marked muscular atrophy was 60 


percent disabling; and complete paralysis was 80 percent 
disabling, which was the maximum schedular rating. 38 C.F.R. 
Part 4, § 4.124a, Diagnostic Code 8520 (1991). 

Based on the evidence of record and the law, existing in 
1991, there is no factual or legal basis for clear and 
unmistakable error in the June 1991 rating decision, rating 
the left sciatic nerve injury as there was partial or 
incomplete paralysis without atrophy.  With incomplete 
paralysis without evidence of atrophy, the findings did not 
approximate the criteria for a 60 percent rating.  And while 
it is debatable whether the rating should have been higher 
than 10, but not higher than 40, it can not be said that 
reasonable minds could only conclude that the 10 percent 
rating was fatally flawed at the time it was made.  Moreover, 
even if a 40 percent rating were assigned, a 40 percent 
rating without evidence that the veteran was unemployable due 
to the nerve injury could not have resulted in a total rating 
based on unemployability.  In other words, whether the left 
sciatic nerve injury was rated 10 or 40 percent disabling, 
the veteran was not entitled to receive a total rating in the 
absence of evidence of unemployability due the nerve injury 
under 38 C.F.R. § 4.16, where the veteran was rated less than 
100 percent disabled, as the combined ratings for all the 
service-connected disabilities could not have been higher 
than 70 percent, and there was not schedular rating higher 
than 80 percent for a sciatic nerve injury. 

Based on the evidence of record and the law, existing in 
1991, there is no factual or legal basis for clear and 
unmistakable error in the June 1991 rating decision, rating 
the left sciatic nerve injury. 

As for the July 1998 and May 1999 rating decisions on the 
claims for increase, since service connection had already 
been established for the disabilities, there is no factual or 
legal basis for clear and unmistakable error in the July 1998 
or the May 1999 rating decision, concerning any issue of 
service connection. 

In the July 1998 rating decision, the RO increased the rating 
for PTSD to 30 percent and the rating for left sciatic nerve 
injury to 40 percent, both effective from the date of receipt 
of the claims for increase, March 4, 1998.  In the May 1999 
rating decision, the RO granted the TDIU, effective from 
March 4, 1998, the date of receipt of the claim for increase. 

As for the effective dates, under 38 C.F.R. § 3.400(o), the 
effective date for an increase is the date of receipt of 
claim or date entitlement arose, whichever is later; or the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim for 
increase is received within 1 year from such date otherwise, 
date of receipt of claim.  

Under 38 C.F.R. § 3.400(o), the date for the increases in 
this case is either the date of receipt of claim, that is, 
March 4, 1998; or the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim for increase is received within 1 year 
from such date otherwise, date of receipt of claim.  In other 
words, if there was evidence of increase in disability for 
PTSD or the sciatic nerve injury, or of unemployability in 
the one-year period prior to March 4, 1998, that is, since 
March 4, 1997, then the effective date for the increase can 
be assigned for the date it was factually ascertainable that 
the increase had occurred within the one-year period. 

In this case, there VA records pertaining to PTSD, dating 
from May 1997 within the one-year period prior to March 4, 
1998, reveal that the veteran was experiencing memory 
problems, social withdrawal, and increased depression.  There 
was no record of treatment for the sciatic injury or record, 
pertaining to unemployability.  Assuming without deciding 
that the criteria for a 30 percent rating for PTSD was 
factually ascertainable as of May 1997, the effective date of 
the grant would not have altered the fact that the veteran 
would not have had a total rating for at least ten years 
preceding his death.  And error concerning the effective date 
was not clear and unmistakable error in the context of 
whether the veteran was entitled to receive a total rating 
for at least ten years before he died.  As there is not 
change in the outcome in the context of meeting the 
requirement of a total rating for at least 10 years before 
his death, any error in the effective date does not 
constitute clear and unmistakable error. Also, there was no 
informal claims for increase prior to March 4, 1998, under 
38 C.F.R. §§ 3.155, 3.157.

As for the rating of the disabilities, there was no evidence 
in the record prior to 1997 so that under the effective date 
provisions of 38 C.F.R. § 3.400(o), regardless of the degree 
of disability, a rating, even if a total rating were 
warranted, could not be assigned prior to the earliest date 
that it was factually ascertainable that an increase had 
occurred. Stated differently, whether or not a total rating 
was warranted retroactive to 1997, the veteran was still not 
entitled to receive compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death. 

For all of the above reasons, clear and unmistakable error in 
VA rating decisions in 1991, 1998, and 1999, concerning the 
issues of service connection, disability evaluation, or 
effective date, has not been demonstrated.  38 C.F.R. § 
3.22(b).

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by hospital care, or 
medical or surgical treatment furnished by VA, and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or for an event 
not reasonably foreseeable.



Claims based on additional disability due to hospital care, 
or medical or surgical treatment by VA must meet the 
causation requirements of actual causation, that is, the 
evidence must show that the hospital care, medical or 
surgical treatment resulted in the additional disability. 
Merely showing that a veteran received treatment and has an 
additional disability does not establish cause. The cause of 
the additional disability is the action or event that 
directly caused the disability as distinguished for a remote 
contributing cause.  38 C.F.R. § 3.361.

VA records show that in April 2002 the veteran was admitted 
to a VA Medical Center for surgical repair of an abdominal 
aortic aneurysm.  Prior to surgery, VA obtained informed 
consent.  After the surgery, the veteran's recovery was 
complicated by peritonitis and in June 1002 he was 
transferred to another VA facility for rehabilitation because 
of severe deconditioning after two months of acute hospital 
care. 

During the rehabilitation, the veteran experienced difficulty 
breathing after eating. Aspiration pneumonia was clinically 
noted.  Two weeks later, the veteran developed a fatal 
respiratory arrest.  The diagnoses included aspiration 
pneumonia.  Aspiration pneumonia was confirmed as the cause 
of death by autopsy. 

In March 2003, the RO obtained an opinion from the Chief 
Physician of Medical Service at the West Roxbury VAMC.  After 
a review of the record, the physician stated that the 
veteran's death could only have been avoided if the surgery 
to repair the abdominal aortic aneurysm had not been 
performed at all.  The physician stated that the veteran had 
too many underlying medical problems, which included his age, 
79, hepatic cirrhosis, myelofibrosis with secondary 
splenomegaly and anemia, cholelithiasis, coronary artery 
disease with history of myocardial infarction in 1997, and a 
history of prostate cancer than caused radiation proctitis, 
necessitating a colostomy.  The physician also stated that 
the myelofibrosis made the veteran more susceptible to 
developing infections and bleeding complications after 
surgery.  The physician further stated that a series of 
complications following surgery, beginning with the 
exploratory laparotomy due to persistent ileus and severe 
abdominal pain, which led to the discovery of peritonitis and 
sepsis with a very antibiotic resistant organism, resulted in 
generalized debilitation and the debilitation created a 
tendency to aspirate oral and gastric contents into the 
veteran's lungs which led to the development of aspiration 
pneumonia, which caused the veteran's death. 

In March 2004, the appellant testified that the veteran did 
not receive proper post-operative care following surgery and 
that the veteran should never have been moved from the 
intensive care unit.  She asserted that the exploratory 
laparotomy was unnecessary and that there was insufficient 
testing performed prior to the surgery, and although she gave 
consent prior to the laparotomy, she stated that she was told 
that her husband would not survive the night if he did not 
have the laparotomy.  The veteran's step-daughter testified 
that the information about the laparotomy was not being 
disclosed since the results of the procedure were negative.  
The appellant and the veteran's step-daughter stated that the 
veteran never recovered after the laparotomy.    

Where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required to support the claim. The appellant and the 
veteran's step-daughter as lay persons are not competent to 
offer an opinion as to medical causation or as to a medical 
diagnosis.  Consequently their statements and testimony to 
the extent that they associate the veteran's death to the 
exploratory laparotomy and the post-surgical care by VA does 
not constitute medical evidence. Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Therefore, the Board must reject 
these statements and testimony as favorable evidence linking 
the veteran's death to VA medical care. 

The remaining evidence consists of the opinion of VA 
physician, who did not find evidence that the veteran's death 
was caused by the exploratory laparotomy or the post-surgical 
care.  Rather, the physician reported that the veteran had 
too many underlying medical problems, resulting in the 
veteran's severe debilitation creating a tendency to aspirate 
oral and gastric contents into his lungs which led to the 
development of aspiration pneumonia, which caused the 
veteran's death. The autopsy report also confirms the VA 
physician's opinion that the caused of death was aspiration 
pneumonia.   There is no medical evidence that the 
exploratory laparotomy actually caused the veteran's death. 

As the Board may consider only independent medical evidence 
to support its medical conclusions, and as there is no 
medical evidence that the veteran's death was caused by VA 
medical treatment, resulting from carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, or that the veteran's was 
reasonably unforeseeable, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  




ORDER

Service connection for cause of the veterans' death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1151 is denied.




____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


